Citation Nr: 0203885	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar myositis, L4-L5, herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.

(The issue of entitlement to an increased rating for the 
service-connected major affective disorder, major depression 
with psychotic features, currently evaluated as 30 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughters


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in November 1999.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the service-
connected psychiatric disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran's service-connected lumbar myositis is manifested 
by persistent symptoms of pain with paravertebral muscle 
spasms, absent or impaired ankle jerks and other neurological 
signs with little intermittent relief.



CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no more, for 
the service-connected lumbar myositis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5285, 5286, 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By rating action in July 1970, service connection was granted 
for low back strain, evaluated as noncompensable from March 
13, 1970, on the basis of the service medical records which 
showed treatment for back pain and muscle spasm during 
service.

In November 1984, the RO assigned a 10 percent rating for low 
back strain, effective from February 16, 1984, on the basis 
of findings shown on VA examination in June 1984 which 
revealed tenderness of the spine, reported moderate to severe 
spasm, and straight leg raising to 70 degrees on the right 
and 75 degrees on the left.

By rating action in October 1996, the service-connected back 
disorder was recharacterized as lumbar myositis, L4-L5, 
herniated nucleus pulposus with clinical bilateral lumbar 
radiculopathy.  A 40 percent rating was assigned effective 
from January 3, 1995 under Diagnostic Code 5293.  The RO 
indicated that private medical records dated from March to 
May 1996 showed diagnoses of herniated lumbar disc L4-L5, 
narrowing of the intervertebral space, desiccation of the 
intervertebral disc L3-L4 and L4-L5 levels, and loss of 
lumbar lordosis.  Private diagnoses also included motor 
neuropathy, bilateral radiculopathy, and L4-L5, L5-S1 
posterior disc protrusions.  VA examination in October 1996 
showed evidence of moderate muscle spasm.  Forward flexion 
was to 50 degrees, backward extension was to 20 degrees and 
rotation was to 25 degrees.  Examination showed exquisite 
pain objectively on all movements.  There was no atrophy of 
the lower extremities.  There was positive straight leg 
raising and Lasegue sign on both legs.  It was indicated that 
the veteran had absent knee jerks and ankle jerks which were 
indicated to point toward damage to both L4-S1 roots.  There 
was normal muscle strength and no muscle atrophy.  There was 
evidence of moderate muscle spasm of lumbar paravertebral 
muscles.  The diagnosis was L4-L5 herniated nucleus pulposus 
with a clinical bilateral L4-S1 lumbar radiculopathy and 
lumbar myositis.

The veteran submitted his claim for an increased rating for 
the service-connected back disorder in August 1998.

On VA examination in October 1998, the veteran complained of 
mild localized low back pain.  It was indicated that there 
was no symptomatology in the legs, hips or toes.  He reported 
that he was taking 500 milligrams of Motrin daily with good 
pain control for 24 hours.  He reported that during the 
previous year, he had evaluations with private doctors on 8 
to 10 occasions and was treated with medications.  He 
indicated that precipitating factors were doing mechanics and 
driving a truck.  He indicated that alleviating factors were 
exercises and yoga.  The veteran reported that he was 
unemployed and that he was unable to work as a welder or 
truck driver.  He also reported difficulty lifting heavy 
objects and doing mechanics.  On physical examination, range 
of motion of the lumbar spine was reported as forward flexion 
to 45 degrees, backward extension to 15 degrees, lateral 
flexions to 20 degrees and rotations to 35 degrees.  The 
examiner noted that it seemed that the veteran was not doing 
his full effort and that he was observed to have a functional 
range of motion with a pain free expression on his face while 
dressing and undressing.  There was no objective evidence of 
painful motion on all movements of the lumbar spine.  There 
was objective evidence of moderate lumbar paravertebral 
muscle spasms.  There was mild weakness of both ankles, 
dorsiflexor muscles, and extensor hallucis longus with a 
muscle strength graded as 4/5.  There was moderate tenderness 
to palpation of lumbar paravertebral muscles.  There were no 
postural abnormalities of the back and no fixed deformities.  
Neurological examination revealed normal gait cycle.  There 
was no muscle atrophy of the lower extremities.  The veteran 
had absent knee and ankle jerks bilaterally.  There was 
negative straight leg raising bilaterally.  The diagnosis was 
lumbar myositis, L4-L5 herniated nucleus pulposus.

In November 1999, the veteran testified that he was told that 
testing revealed that he had two herniated discs.  He 
testified that at times he was hardly able to stand when he 
wakes up and that he is bent over until he is able to 
straighten up little by little.  He testified that he is 
helped by his wife and children.  He had received therapy for 
his back condition.  He indicated that he had received 
private treatment for his back condition and that evidence 
from those doctors was submitted at the hearing.  He 
testified that he was not receiving treatment for his back 
condition from the VA.  He testified that he had been told at 
a VA hospital that he was suffering from muscle spasm and 
that he was given pain medication.  He indicated that he had 
sought private treatment from a doctor who could help him 
more.  The veteran's wife testified that he was receiving 
therapy for his back condition and that at times he was 
unable to move due to back pain and that he walked completely 
bent over.  

At the October 1999 RO hearing, the veteran submitted copies 
of private medical records dated from March 1996 to September 
1999.  Included is a September 1999 consultant's report which 
indicated that the veteran had complained of low back pain 
for quite some time.  Examination revealed that he was in 
moderate distress and there were spasms in the lumbosacral 
spine region.  It was noted that pain was exacerbated upon 
lateral trunk bending.

An October 1999 private neurological evaluation report noted 
that the veteran reported that low back pain had worsened.  
He said pain was always present in varying degrees of 
severity and that it may radiate to either leg and was 
worsened with bending and straining.  He reported that he had 
to change position frequently so that the pain did not 
worsen.  It was noted that he used Motrin, Wygesic and rest.  
On examination, he was able to sit, stand and walk but had 
difficulty in getting on and off the examination table.  
Motor strength was 5/5 in all muscles tested.  There was 
decreased sensation in the L5-S1 dermatome bilaterally.  
There were decreased reflexes in both ankles.  Examination of 
the back revealed no tenderness or deformities.  There was 
moderate to severe paravertebral lumbosacral muscle spasm.  
There was positive straight leg raising bilaterally at 30 
degrees.  Lateral flexion was to 10 degrees and flexion was 
to 20 degrees.  The diagnosis was chronic lumbosacral strain 
with herniated nucleus pulposus and radiculopathies.

Received at the Board in July 2000, are copies of records 
from the Social Security Administration, requested by the 
veteran in September 1999.  A November 1997 Cessation or 
Continuance of Disability or Blindness Determination and 
Transmittal form indicated that the veteran's disability 
continued and the primary diagnosis was listed as severe 
anxiety with a secondary diagnosis of low back syndrome.  
Those records include VA and private medical records dated 
from 1991 to 1997.

On VA examination in December 1999, the veteran complained of 
mild low back pain with radiation to the upper back with a 
cold sensation on the left foot.  He denied bowel or bladder 
dysfunction.  He reported taking 800 milligrams of Motrin 
daily with good pain control for 8 to 10 hours.  He indicated 
that during the previous year there were no visits to the 
emergency room or hospitalizations due to severe low back 
pain.  He reported that he went to private doctors 6 to 7 
times.  It was indicated that Dr. Arroyo referred him to RMS 
service and prescribed physical therapy and medications.  
Precipitating factors were reported to be trimming the yard, 
sweeping and mopping.  An alleviating factor was resting on 
the floor.  The examiner stated that when the veteran was 
asked how he was functionally impaired during an acute flare-
up of the pain, he reported that on 4 or 5 occasions during 
the previous year he had severe pain and that he took 
medications and one week of bedrest.  The veteran indicated 
that he was unable to work as a truck driver and could not do 
construction work.  On physical examination, range of motion 
of the lumbar spine was reported as forward flexion to 40 
degrees, backward extension to 10 degrees, lateral flexions 
and rotations to 15 degrees.  It was indicated that there was 
painful motion on the last degree of the range of motion 
measured on examination.  The examiner indicated that there 
was severe objective evidence of painful motion on all 
movements of the lumbar spine.  There was moderate lumbar 
paravertebral muscles spasm.  There was objective evidence of 
weakness of both ankle dorsiflexor muscles, extensor hallucis 
longus with a muscle strength graded 4 or 5.  There was 
moderate tenderness to palpation of lumbar paravertebral 
muscles.  There were no postural abnormalities of the back 
and no fixed deformities.  There was no muscle atrophy of the 
lower extremities and there were absent knee and ankle jerks.  
There was positive straight leg raising on the right leg.  
There was diminished pinprick and smooth sensation on both 
L4-L5, S1 dermatomes on the left.  The diagnosis was lumbar 
myositis, L4-L5, L5-S1 herniated nucleus pulposus.


II.  Analysis

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to give notice and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
final claims, not here relevant.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased rating for the service-connected lumbar 
myositis.  No further assistance in developing the facts 
pertinent to the issue is required. 

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2001), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2001).  The veteran's lumbar spine disability is evaluated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under Diagnostic Code 5293, a 60 percent disability rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected lumbar myositis L4-L5, herniated nucleus 
pulposus, more nearly approximates the criteria for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief as 
described in the provisions of Diagnostic Code 5293.  The 
evidence shows that the veteran sustains persistent symptoms, 
manifested by complaints of constant pain.  On VA examination 
in October 1998, there was objective evidence of moderate 
lumbar paravertebral muscle spasms, mild weakness of both 
ankles and absent ankle jerks bilaterally.  The November 1999 
private neurologic examination report showed that the veteran 
reported constant pain that varied in degree of severity and 
that radiated to either leg.  Decreased sensation of the L5-
S1 dermatome was noted as was moderate to severe 
paravertebral lumbosacral muscle spasm.  The most recent VA 
examination included findings of severe objective evidence of 
painful motion on all movements of the lumbar spine, moderate 
muscle spasm and absent ankle jerks.  There were diminished 
pinprick and smooth sensation on both L4-L5, and S1 
dermatomes on the left.  The clinical findings show 
persistent symptoms, and he has muscle spasm, absent ankle 
jerk and reported radiculopathy, which are neurological 
symptoms appropriate to the diseased disc. The medical 
evidence shows that he has little intermittent relief.  He 
has reported the use of pain reducing medication on a daily 
basis throughout the appeal period and that he continues to 
experience pain despite the use of such medication.

The Board emphasizes that it must consider the findings of 
pain pursuant to 38 C.F.R. §4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).

Because the evidence does not show a vertebra fracture 
(Diagnostic Code 5285) or ankylosis of the spine (Diagnostic 
Code 5286), the veteran is not qualified for a 100 percent 
disability evaluation under the rating schedule.

In light of the evidence of record, the Board finds that the 
evidence supports the assignment of a 60 percent rating for 
the service-connected lumbar myositis L4-L5, herniated 
nucleus pulposus.


ORDER

A 60 percent rating, and no more, for service-connected 
lumbar myositis, L4-L5, herniated nucleus pulposus is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

